Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into this
             day of                 , 2020, between Cheniere Energy, Inc., a
Delaware corporation (the “Company”), and                      (“Indemnitee”).

INTRODUCTION:

A.    Indemnitee, as a member of the Company’s Board of Directors, performs
valuable services for the Company.

B.    The Company and Indemnitee recognize the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, controlling
persons, agents and fiduciaries to expensive litigation risks at the same time
as the availability and coverage of liability insurance has been severely
limited.

C.    The Company’s Amended and Restated Bylaws, as amended (the “Bylaws”),
provide for the indemnification of the directors, officers, employees and agents
of the Company to the maximum extent authorized by Section 145 of the Delaware
General Corporation Law, as amended (“DGCL”).

D.    Indemnitee desires to ensure that the indemnification currently provided
to Indemnitee under the Bylaws is not changed in the future as a result of an
amendment to the Bylaws, and Indemnitee may not be willing to serve or continue
to serve in such capacities without additional protection.

E.    The Bylaws and the DGCL, by their non-exclusive nature, permit contracts
between the Company and its directors, officers, employees, controlling persons,
agents or fiduciaries with respect to indemnification.

F.    The Company (i) desires to attract and retain the involvement of highly
qualified individuals, such as Indemnitee, to serve the Company and, in part, in
order to induce Indemnitee to be involved with the Company, and (ii) wishes to
provide for the indemnification and advancing of expenses to Indemnitee to the
maximum extent permitted by law.

G.    In view of the considerations set forth above, the Company desires that
Indemnitee be indemnified by the Company as set forth herein.

H.    Capitalized words are defined in the text of this Agreement or in
Section 10.

[Remainder Of Page Intentionally Blank]



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of Indemnitee’s service to the Company, the
parties hereto agree as follows:

1.    Indemnity of Indemnitee

The Company hereby agrees to indemnify Indemnitee to the fullest extent
permitted by applicable law, the Company’s Restated Certificate of
Incorporation, as amended (the “Certificate”), the Bylaws or by statute. In the
event of any change after the date of this Agreement in any applicable law,
statute or rule that expands the right of a Delaware corporation to indemnify a
member of its Board of Directors or an officer, employee, controlling person,
Selling Shareholder, agent or fiduciary, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits afforded by
such change. In the event of any change in any applicable law, statute or rule
that narrows the right of a Delaware corporation to indemnify a member of its
Board of Directors or an officer, employee, controlling person, Selling
Shareholder, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 8(a) hereof.

2.    Indemnification Rights

(a)    Indemnification of Expenses. The Company shall indemnify and hold
harmless Indemnitee, together with Indemnitee’s partners, affiliates, employees,
agents and spouse and each person who controls any of them or who may be liable
within the meaning of Section 15 of the Securities Act of 1933, as amended (the
“Securities Act”), or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), to the fullest extent permitted by law if
Indemnitee was or is or becomes a party to or witness or other participant in,
or is threatened to be made a party to or witness or other participant in, any
threatened, pending or completed action, suit, proceeding or alternative dispute
resolution mechanism, or any Pre-Claim Inquiry, hearing, inquiry or
investigation that Indemnitee in good faith reasonably believes might lead to
the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other (hereinafter a “Claim”) against any and all expenses (including attorneys’
fees and all other costs, expenses and obligations incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in, any such
action, suit, proceeding, alternative dispute resolution mechanism, Pre-Claim
Inquiry, hearing, inquiry or investigation), judgments, fines, penalties, Asset
Protection Costs, Personal Reputation Expenses, Liberty Protection Costs, and
amounts paid in settlement (if such settlement is approved in advance by the
Company, which approval shall not be unreasonably withheld) of any Claim and any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement (collectively,
hereinafter “Expenses”), including all interest, assessments and other charges
paid or payable in connection with or in respect of such Expenses, incurred in
any jurisdiction (both foreign and domestic) by Indemnitee by reason of (or
arising in part out of) any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, controlling person, Selling
Shareholder, agent or fiduciary of the Company or any subsidiary of the Company,
or is or was serving at the request of the Company as a director, officer,
employee, controlling person, agent or fiduciary of another corporation,
partnership, joint venture,

 

2



--------------------------------------------------------------------------------

trust or other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity including, without limitation, any and
all losses, claims, damages, expenses and liabilities, joint or several
(including any investigation, legal and other expenses incurred in connection
with, and any amount paid in settlement of, any action, suit, proceeding or any
claim asserted) under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, that relate
directly or indirectly to the registration, purchase, sale or ownership of any
securities of the Company or any of its subsidiaries or to any fiduciary
obligation owed with respect thereto (hereinafter an “Indemnification Event”).
Such payment of Expenses shall be made by the Company as soon as practicable but
in any event no later than 25 days after written demand by Indemnitee therefor
is presented to the Company.

(b)    Reviewing Party. If the Reviewing Party (as described in Section 10(e)
hereof) shall have determined (in a written opinion, in any case in which the
Independent Legal Counsel (as defined below) is involved) that Indemnitee would
not be permitted to be indemnified under applicable law, then (i) the Company
shall not be obligated to provide any indemnification under Section 1 or 2 and
(ii) Indemnitee acknowledges and agrees that the Company shall not be obligated
to make an advance payment of Expenses to Indemnitee pursuant to Section 3(a)
(an “Expense Advance”) and Indemnitee agrees to reimburse the Company for such
Expense Advance; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed) and until
such time, Indemnitee shall be entitled to receive interim payments of expenses
pursuant to Section 2(a). Indemnitee’s obligation to reimburse the Company for
any Expense Advance shall be unsecured and no interest shall be charged thereon.
If there has not been a Change in Control (as defined in Section 10(d) hereof),
the Reviewing Party shall be selected by the Board of Directors, and if there
has been a Change in Control (other than a Change in Control that has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control), the Reviewing Party shall be an
attorney or firm of attorneys selected by the Board of Directors who shall not
have otherwise performed services for the Company or any Indemnitee within the
last three years (other than with respect to matters concerning the right of any
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements) (the “Independent Legal Counsel”). If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

(c)    Contribution. If the indemnification provided for in Section 2(a) above
is for any reason held by a court of competent jurisdiction to be unavailable to
an Indemnitee in respect of any losses, claims, damages, expenses or liabilities
referred to therein (after a final judicial determination is made with respect
thereto, and as to which all rights of appeal therefrom

 

3



--------------------------------------------------------------------------------

have been exhausted or lapsed), then the Company, in lieu of indemnifying
Indemnitee thereunder, shall contribute to the amount paid or payable by
Indemnitee as a result of such losses, claims, damages, expenses or liabilities
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and Indemnitee, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and Indemnitee in
connection with the action or inaction that resulted in such losses, claims,
damages, expenses or liabilities, as well as any other relevant equitable
considerations. In connection with the registration of the Company’s (or a
subsidiary’s) securities, the relative benefits received by the Company (or its
subsidiary) and Indemnitee shall be deemed to be in the same respective
proportions that the net proceeds from the offering (before deducting expenses)
received by the Company (or its subsidiary) and the Indemnitee, in each case as
set forth in the table on the cover page of the applicable prospectus, bear to
the aggregate public offering price of the securities so offered. The relative
fault of the Company (or its subsidiary) and Indemnitee shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company (or its subsidiary) or Indemnitee
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 2(c) were determined by pro rata or per
capita allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. In connection with the registration of the Company’s (or a
subsidiary’s) securities, in no event shall an Indemnitee be required to
contribute any amount under this Section 2(c) in excess of the lesser of
(i) that proportion of the total of such losses, claims, damages or liabilities
indemnified against equal to the proportion of the total securities sold under
such registration statement that is being sold by Indemnitee or (ii) the
proceeds received by Indemnitee from its sale of securities under such
registration statement. No person found guilty of fraudulent misrepresentation
(within the meaning of Section 10(b) of the Exchange Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

(d)    Survival Regardless of Investigation. The indemnification and
contribution provided for herein will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee or any officer,
director, employee, agent or controlling person of Indemnitee.

(e)    Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise, including, without limitation, the dismissal of an action without
prejudice, in the defense of any action, suit, proceeding, inquiry or
investigation referred to in Section 2(a) hereof or in the defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection herewith.

3.    Expenses; Indemnification Procedure

(a)    Advancement of Expenses. The Company shall advance all Expenses incurred
by Indemnitee. The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than 25 days after
written demand by Indemnitee therefor to the Company.

 

4



--------------------------------------------------------------------------------

(b)    Notice/Cooperation by Indemnitee. Indemnitee shall give the Company
notice in writing in accordance with Section 14 of this Agreement as soon as
practicable of any Claim made against Indemnitee for which indemnification will
or could be sought under this Agreement.

(c)    No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law, shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.

(d)    Directors & Officers Liability Insurance. The company will obtain and
maintain a policy or policies of D&O insurance with one or more reputable
insurance companies providing Indemnitee with coverage in such amount(s) as may
be determined by the Board of Directors for losses and Expenses paid or incurred
by Indemnitee for a Claim, and to insure, to the extent of its terms, the
Company’s performance of its indemnity obligations under this Agreement. The
Company is solely responsible for all premiums, deductibles, retentions,
co-insurance and other expenses associated with the procurement and maintenance
of such policies.

(e)    Notice to Insurers. Upon receipt by the Company of a notice of Claim
pursuant to Section 3(b) above, the Company will give prompt notice to each D&O
liability insurer in accordance with the procedures set forth in each of the
Company’s D&O liability policies. The Company acknowledges that under each
policy it may act on behalf of the Indemnitees to give and receive notice, pay
or receive premiums, provide cancellation or renewal instructions and accept any
revisions or amendments, among other things, as detailed in the respective
insurance policies.

In the unlikely event the Company should decline indemnification to Indemnitee
pursuant to Section 8 below, the Company will take all necessary or desirable
action to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable in accordance with the terms of such policies.

(f)    Selection of Counsel. If Indemnitee is not an officer of the Company, he,
together with the other directors who are not officers of the Company (the
“Outside Directors”), shall be entitled to employ, and, to the extent
indemnifiable pursuant to Section 2, be reimbursed for the fees and
disbursements of, counsel separate from that chosen by Indemnitees who are

 

5



--------------------------------------------------------------------------------

officers of the Company. The principal counsel for Outside Directors (the
“Principal Counsel”) shall be determined by majority vote of the Outside
Directors, and the principal counsel for Indemnitees who are not Outside
Directors (the “Separate Counsel”) shall be determined by majority vote of such
Indemnitees, in each case subject to the consent of the Company (not to be
unreasonably withheld or delayed). The obligation of the Company to reimburse
Indemnitee for the fees and disbursements of counsel hereunder shall not extend
to the fees and disbursements of any counsel employed by Indemnitee other than
the Principal Counsel or the Separate Counsel, as the case may be, unless
Indemnitee has interests that are different from those of the other Indemnitees
or defenses available to him that are in addition to or different from those of
the other Indemnitees such that the Principal Counsel or the Separate Counsel,
as the case may be, would have an actual or potential conflict of interest in
representing Indemnitee. The Company will take all action that is necessary or
desirable to cause the insurers to consent to the two sets of counsel referenced
above.

4.    Non-exclusivity

The indemnification provided by this Agreement shall be in addition to any
rights to which Indemnitee may be entitled under the Certificate, the Bylaws,
any agreement, any vote of stockholders or disinterested directors, the DGCL, or
otherwise. The indemnification provided under this Agreement shall continue as
to Indemnitee for any action Indemnitee took or did not take while serving in an
indemnified capacity even though Indemnitee may have ceased to serve in such
capacity.

5.    No Duplication of Payments

The Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against any Indemnitee to the extent Indemnitee
has otherwise actually received payment (under any insurance policy, the
Certificate, the Bylaws or otherwise) of the amounts otherwise indemnifiable
hereunder, except to the extent Indemnitee has paid Expenses or attorney’s fees
that are subject to reimbursement under any insurance policy.

6.    Partial Indemnification

If any Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for any portion of Expenses incurred in
connection with any Claim, but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such Expenses to which Indemnitee is entitled.

7.    Mutual Acknowledgement

The Company and Indemnitee acknowledge that in certain instances, Federal law or
applicable public policy may prohibit the Company from indemnifying its
directors, officers, employees, controlling persons, agents or fiduciaries under
this Agreement or otherwise. Each Indemnitee understands and acknowledges that
the Company has undertaken or may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company’s rights
under public policy to indemnify Indemnitee.

8.    Exceptions

 

6



--------------------------------------------------------------------------------

Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement:

(a)    Claims Initiated by Indemnitee. To indemnify or advance expenses to any
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings to
establish or enforce a right to indemnify under this Agreement or any other
agreement or insurance policy or under the Certificate or the Bylaws now or
hereafter in effect relating to Claims for Indemnifiable Events, (ii) in
specific cases if the Company’s Board of Directors has approved the initiation
or bringing of such Claim, or (iii) as otherwise required under Section 145 of
the DGCL, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be; or

(b)    Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute; or

(c)    Claims Excluded Under Section 145 of the Delaware General Corporation
Law. To indemnify Indemnitee if (i) Indemnitee did not act in good faith or in a
manner reasonably believed by such Indemnitee to be in or not opposed to the
best interests of the Company, or (ii) with respect to any criminal action or
proceeding, Indemnitee had reasonable cause to believe Indemnitee’s conduct was
unlawful, or (iii) Indemnitee shall have been adjudged to be liable to the
Company unless and only to the extent the court in which such action was brought
shall permit indemnification as provided in Section 145(b) of the DGCL.

9.    Period of Limitations

No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against any Indemnitee, any Indemnitee’s estate,
spouse, heirs, executors or personal or legal representatives after the
expiration of five years from the date of accrual of such cause of action, and
any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
five-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to any such cause of action, such shorter period shall
govern.

10.    Construction of Certain Phrases

(a)    For purposes of this Agreement, references to the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger that, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was a director, officer, employee,
agent, control person, or fiduciary of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee, control person, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

 

7



--------------------------------------------------------------------------------

(b)    For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on any Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company that imposes
duties on, or involves services by, such director, officer, employee, agent or
fiduciary with respect to an employee benefit plan, its participants or its
beneficiaries; and if any Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be deemed to have
acted in a manner “not opposed to the best interests of the Company” as referred
to in this Agreement.

(c)    For purposes of this Agreement, “Affiliate” means (i) any entity in which
the Company, directly or indirectly, owns 10% or more of the combined Voting
Securities, (ii) any “parent corporation” of the Company (as defined in
Section 424(e) of the Internal Revenue Code of 1986, as amended (the “Code”),
(iii) any “subsidiary corporation” of any such parent corporation (as defined in
Section 424(f) of the Code) of the Company and (iv) any trades or businesses,
whether or not incorporated which are members of a controlled group or are under
common control (as defined in Sections 414(b) or (c) of the Code) with the
Company.

(d)    For purposes of this Agreement a “Change in Control” shall be deemed to
have occurred if (i) any “person” (as defined in Section 3(a)(9) of the Exchange
Act), and as modified in Section 13(d) and 14(d) of the Exchange Act) other than
(A) the Company or any of its subsidiaries, (B) any employee benefit plan of the
Company or any of its subsidiaries, (C) any Affiliate, (D) a company owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company, or (E) an underwriter temporarily
holding securities pursuant to an offering of such securities (a “Person”),
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the shares of voting stock of the Company then outstanding; provided, however,
that an initial public offering of common stock of the Company shall not
constitute a Change of Control; (ii) the consummation of any merger,
organization, business combination or consolidation of the Company or one of its
subsidiaries with or into any other company, other than a merger,
reorganization, business combination or consolidation which would result in the
holders of the Voting Securities of the Company outstanding immediately prior
thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the Company or the surviving
company or the parent of such surviving company; (iii) the consummation of a
sale or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition if the holders of the voting securities
of the Company outstanding immediately prior thereto hold securities immediately
thereafter which represent more than 50% of the combined voting power of the
voting securities of the acquiror, or parent of the acquiror, of such assets, or
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or (iv) individuals who, as of the date of this
Agreement, constitute the board of directors of the Company (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the board of
directors of the Company; provided, however, that any individual becoming a
director subsequent to the date of this Agreement whose election by the board of
directors of the Company, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as

 

8



--------------------------------------------------------------------------------

though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the board of directors of the Company.

(e)    For purposes of this Agreement, a “Reviewing Party” shall mean, if and
when appointed by the Board of Directors, any appropriate person or body
consisting of a member or members of the Company’s Board of Directors or any
other person or body appointed by the Board of Directors who is not a party to
the particular Claim for which Indemnitee is seeking indemnification, or
Independent Legal Counsel.

(f)    For purposes of this Agreement, “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.

(g)    For purposes of this Agreement, “Asset Protection Costs” shall mean
reasonable and necessary Expenses paid or incurred by the Indemnitee to:

 

  i)

oppose any effort by an Enforcement Body to seize or otherwise enjoin the
Indemnitee’s personal assets or real property; or

 

  ii)

obtain the discharge or revocation of a court order entered against Indemnitee
which in any way impairs the use of such Indemnitee’s personal assets or real
property.

(h)    For purposes of this Agreement, “Enforcement Body” means:

 

  i)

any federal, state, local or foreign law enforcement authority or other
governmental investigative authority (including, but not limited to the United
States Department of Justice, the United States Securities and Exchange
Commission, and any Attorney General); or

 

  ii)

the enforcement unit of any securities or commodities exchange or other
self-regulatory organization.

(i)    For purposes of this Agreement, “Personal Reputation Expenses” shall mean
reasonable and necessary Expenses paid or incurred by or on behalf of an
Indemnitee to counteract any negative statement about the Indemnitee made by an
authorized representative of an Enforcement Body included in a press release or
published by any print or electronic media outlet.

(j)    For purposes of this Agreement, “Liberty Protection Costs” means
reasonable and necessary Expenses paid or incurred by an Indemnitee to lawfully
seek his or her release from any arrest or confinement to:

 

  i)

a specific residence; or

 

9



--------------------------------------------------------------------------------

  ii)

a secure custodial premises operated by or on behalf of a law enforcement
authority; or

 

  iii)

payment of premiums or bonds or other financial instruments required by a court
to guarantee the Indemnitee’s contingent obligation to pay a specified amount,
but only if the payment(s) are incurred or imposed outside the United States.

(k)    For purposed of this Agreement, “Pre-Claim Inquiry Costs” shall mean
reasonable and necessary expenses paid or incurred by an Indemnitee to respond
to a verifiable request for an Indemnitee to

 

  i)

appear at a meeting or interview; or

 

  ii)

produce documents,

if such request comes from

 

  i)

an Enforcement Body; or

 

  ii)

the Company.

A Pre-Claim Inquiry also means the arrest or confinement of an Indemnitee to:

 

  i)

a specific residence; or

 

  ii)

a secure custodial premises operated by or on behalf of a law enforcement
authority.

(l)    For purposes of this Agreement, “Selling Shareholder” shall mean an
Indemnitee who sells a security as described in Section 12(a)(2) of the
Securities Act of 1993 or any similar securities law or regulation of any state
or any common law.

11.    Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
constitute an original.

12.    Binding Effect; Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, and personal and legal representatives. The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all, or a substantial
part, of the business and/or assets of the Company, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. This
Agreement

 

10



--------------------------------------------------------------------------------

shall continue in effect with respect to Claims relating to Indemnifiable Events
regardless of whether any Indemnitee continues to serve as a director, officer,
employee, agent, controlling person, or fiduciary of the Company or of any other
enterprise, including subsidiaries of the Company, at the Company’s request.

13.    Attorneys’ Fees

In the event that any action is instituted by an Indemnitee under this Agreement
or under any liability insurance policies maintained by the Company to enforce
or interpret any of the terms hereof or thereof, any Indemnitee shall be
entitled to be paid all Expenses incurred by Indemnitee with respect to such
action (including, without limitation, attorney’s fees), regardless of whether
Indemnitee is ultimately successful in such action, and shall be entitled to the
advancement of Expenses with respect to such action, unless, as a part of such
action, a court of competent jurisdiction over such action determines that the
material assertions made by Indemnitee as a basis for such action were not made
in good faith or were frivolous, provided, however, that until such
determination is made, Indemnitee shall be entitled to receive payment of
Expense Advances hereunder with respect to such action. In the event of an
action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, Indemnitee shall be
entitled to be paid all Expenses incurred by Indemnitee in defense of such
action (including costs and expenses incurred with respect to Indemnitee
counterclaims and cross-claims made in such action), and shall be entitled to
the advancement of Expenses with respect to such action, unless, as a part of
such action, a court having jurisdiction over such action determines that each
of the Indemnitee’s material defenses to such action was made in bad faith or
were frivolous.

14.    Notice

All notices and other communications required or permitted hereunder shall be in
writing, shall be effective when given, and shall in any event be deemed to be
given (a) five calendar days after deposit with the U.S. Postal Service or other
applicable postal service, if delivered by first class mail, postage prepaid,
(b) upon delivery, if delivered by hand, (c) one business day after the business
day of deposit with Federal Express or similar overnight courier, freight
prepaid, or (d) one day after the business day of delivery by facsimile
transmission, if deliverable by facsimile transmission, with copy by first class
mail, postage prepaid, and shall be addressed if to Indemnitee, at Indemnitee’s
address as set forth beneath Indemnitee’s signature to this Agreement and if to
the Company at the address of its principal corporate offices (attention: Chief
Executive Officer) or at such other address as such party may designate by ten
calendar days’ advance written notice to the other party hereto.

15.    Consent to Jurisdiction

The Company and Indemnitee each hereby irrevocably consent to the jurisdiction
of the courts of the State of Delaware for all purposes in connection with any
action or proceeding that arises out of or relates to this Agreement and agree
that any action instituted under this Agreement shall be commenced, prosecuted
and continued only in the Court of Chancery of the State of Delaware in and for
New Castle County, which shall be the exclusive and only proper forum for
adjudicating such a claim.

 

11



--------------------------------------------------------------------------------

16.    Severability

The provisions of this Agreement shall be severable in the event that any of the
provisions hereof (including any provision within a single section, paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable, that is not itself invalid, void or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.

17.    Choice of Law

This Agreement shall be governed by and its provisions construed and enforced in
accordance with the laws of the State of Delaware, as applied to contracts
between Delaware residents, entered into and to be performed entirely within the
State of Delaware, without regard to the conflict of laws principles thereof.

18.    Subrogation

In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee who
shall execute all documents required and shall do all acts that may be necessary
to secure such rights and to enable the Company effectively to bring suit to
enforce such rights.

19.    Amendment and Termination

No amendment, modification, termination or cancellation of this Agreement shall
be effective unless it is in writing signed by all parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

20.    Integration and Entire Agreement

This Agreement sets forth the entire understanding between the parties hereto
and supersedes and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto.

21.    No Construction as Employment Agreement

Nothing contained in this Agreement shall be construed as giving the Indemnitee
any right to be retained in the employ of the Company or any of its
subsidiaries.

22.    Corporate Authority

The Board of Directors of the Company has approved the terms of this Agreement.

[Signature page follows.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

COMPANY:

CHENIERE ENERGY, INC.

By:

 

 

Name:

 

 

Title:

 

 

INDEMNITEE:

 

Name:

 

 

Title:

 

 